Citation Nr: 1513571	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to an increased rating for a left knee disability rated as 10 percent disabling prior to March 25, 2014, and as 20 percent disabling since March 25, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is now under the jurisdiction of the RO in Little Rock, Arkansas. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2010 and at a videoconference hearing before the Board in May 2011. 

In February 2014, the Board reopened an application for service connection for a lumbar spine disability and remanded that claim and claims for an increased rating for the left knee and entitlement to service connection for a right shoulder disability for additional development.  

A July 2014 rating decision granted service connection for a right shoulder disability.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The July 2014 rating decision also granted a 20 percent rating for the Veteran's left knee disability effective March 25, 2014.  As this increase does not constitute a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  The Veteran has a lumbar spine disability that is aggravated by his service-connected left knee disability.  

2.  Prior to March 25, 2014, there is x-ray evidence of arthritis with loss of motion with pain; there is no evidence of recurrent subluxation or lateral instability or compensable limitation of flexion or extension.   

3.  Since March 25, 2014, there is evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; there is no evidence of recurrent subluxation or lateral instability or compensable limitation of flexion or extension.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability as secondary to the service-connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).

2.  Prior to March 25, 2014, the criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014).
 
3.  Since March 25, 2014, the criteria for a rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran testified at a videoconference Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the (Acting) Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative; that representative and the AVLJ asked questions to ascertain the severity of the Veteran's left knee.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative, nor the Veteran, has suggested any deficiency in the conduct of the hearing.  Additional VA treatment records were obtained after the Board remanded the claim in February 2014 and the Board was afforded VA examinations.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has a lumbar spine disability related to his active service or to a service-connected left knee disability.  Specifically, the Veteran has testified that he sustained an injury to his knee in service and also injured his back at that time and that his service-connected left knee aggravates his lumbar spine.  He also testified that he has had trouble with his spine since the injury in service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a) , in service, or during an applicable presumptive period, and still has that disability.   That evidence must be medical unless it relates to a condition as to which lay observation is competent. 38 C.F.R. § 3.303(b) (2014).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted where a disability is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2014).  Compensation is payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The service treatment records (STRs) do not reflect treatment for a lumbar spine disability.  The Veteran's April 1969 separation examination reflects a normal clinical examination of the Veteran's spine. 

A private examination performed by M. Marousek dated in August 1974 reflects that an x-ray of the lumbar spine revealed a mild degree of hypertrophic spur formation at L4-5 and the L5 vertebral body was posteriorly subluxed 7 millimeters (mm). 

A private March 1978 lumbar spine x-ray revealed thoracolumbar scoliosis, moderately narrowed interspaces between L4-5 and slight narrowing of the posterior aspect to the L4-S1 interspace, moderate hypertrophic changes in the lumbar and lower dorsal spine and scattered Schmorl's nodules in those regions. 

VA treatment records and reports dated as early as February 1980 show diagnoses of Reiter's disease, possible rheumatoid arthritis, and ankylosing spondylitis. 

A May 1981 VA examination reflects a diagnosis of scoliosis and degenerative arthritis of the spine.  No etiology for the diagnosis was included.

At a VA examination in December 2010, the Veteran indicated that he believed that he had a lumbar spine disability which was related to in-service treatment for gonorrhea urethritis.  The examiner noted that the Veteran was treated in service for Neisseria gonorrhea with penicillin for five days which resolved.  In the 1980s, after his discharge from service, the Veteran was found to have a positive HLA-27 (human leukocyte antigen), abnormal x-rays and partial fusion of the sacroiliac (SI) joints.  The differential diagnosis was Reiter's syndrome versus ankylosing spondylosis.  Based on findings of complete fusion of the SI joints and squaring of the lumbar vertebral bodies and his other clinical signs, the diagnosis was definite ankylosing spondylitis.  Following a clinical evaluation of the Veteran, the examiner diagnosed the Veteran with gonococcal urethritis, resolved and ankylosing spondylitis with complete fusion of the SI joints and positive HLA-27 antigen.  The examiner opined that it is less likely than not that the Veteran's in-service gonococcal infection is related to his current ankylosing spondylitis.  The examiner's rationale was that gonococcal urethritis does not lead to ankylosing spondylitis or Reiter's syndrome.  The examiner noted that both ankylosing spondylitis and Reiter's syndrome are spondyloarthropathies and while Reiter's has been associated with non-gonococcal urethritis, the Veteran was not diagnosed with non-gonococcal urethritis at any time.    

At a DRO hearing in February 2010, the Veteran testified that he injured his back in the same injury in which he injured his knee in service.  He indicated that he was diagnosed with a back disability by x-ray in 1978.

At a videoconference hearing in May 2011, the Veteran indicated that he believes that his service-connected left knee disability affected his back disability.  The Veteran testified that he had locking and instability of the knee and he reported that he had giving way of the knee which occurred suddenly and at times with no warning.  He indicated that he sustained five to six falls in a year.

At a VA examination in March 2014, the Veteran reported low back pain and stiffness since approximately 1973.  He was diagnosed with ankylosing spondylitis, lumbosacral strain, and degenerative arthritis of the spine.  The examiner opined that it is less likely than not that the lumbar spine disability is secondary to or related to military service.  The examiner indicated that the rationale for the opinion is that the STRs are negative for complaints of low back pain in service and the Veteran was diagnosed with ankylosing spondylitis in 1973 after leaving service.  The examiner conceded that when the left knee goes out and the Veteran has falls, the low back is likely aggravated but the knee did not cause the ankylosing spondylitis since the ankylosing spondylitis has no related to military service and came after military service.  

Having reviewed the complete record, particularly the March 2014 medical opinion discussed above, the Board concludes that service connection for a lumbar spine disability as secondary to the service-connected left knee disability is warranted.  The competent medical evidence of record shows that the Veteran's lumbar spine disability is aggravated by his service-connected left knee disability.  The March 2014 VA examiner conceded that when the Veteran's left knee goes out and he has falls, the low back is likely aggravated.  There is no other evidence to dispute this finding.  Moreover, the Veteran is competent to report his symptoms including locking of the knee with associated falls, and there is no reason shown to doubt his credibility in this regard.  Consequently, the Board finds that that service connection for a lumbar spine is warranted as secondary to the service-connected left knee disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the claim for service connection for a lumbar spine is being granted, the Board finds that there would be no useful purpose in addressing the theory of direct service connection.





III.  Increased Rating

The Veteran claims that his service-connected left knee disability warrants higher ratings.  As noted, during the pendency of the appeal, the disability rating was increased from 10 to 20 percent effective March 25, 2014.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  However, while the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, they are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1995).

At a May 2009 VA examination, the Veteran ambulated with a normal gait without the use of assistive devices.  The left knee was of normal appearance with the exception of prominent tibial tubercules bilaterally.  The left knee was tight to stress without evidence of ligament laxity in the knee.  The joint line was nontender throughout palpation of the knee.  Range of motion testing revealed extension of 0 degrees with pain reported and extension of 120 degrees with pain reported at 120 degrees.  The patella tracked normally with no laxity.  There was moderate crepitus on palpation of the patella with range of motion activities.  There was no additional weakness, fatigability, incoordination, additional restricted range of motion, or functional impairment following repetitive stress testing of the left knee against resistance times three.  X-rays of the left knee were noted to be essentially negative but minimal patella spurring was noted.  

At a DRO hearing in February 2010, the Veteran testified that his knee symptoms included swelling, locking, and giving way of the knee.  He indicated that he took anti-inflammatory medications prescribed by VA.  

At a March 2010 VA examination, the Veteran reported chronic left knee pain for which he uses Advil.  He described daily stiffness which improves with activities.  He denied swelling or locking.  He reported that he has fallen four to five times over the years with the last episode three years prior to the examination and no evidence of any knee instability in recent years.  The Veteran denied additional loss of motion with flare-ups.  He was noted to be a disabled construction worker.  He reported that his functional restrictions with regard to employment include sitting one hour, standing two hours, and walking one block.  He also reported that he was unable to squat and has difficulty climbing stairs.  He denied using a knee brace and he ambulated with a normal gait.  Physical examination revealed that the Veteran's knee was of normal appearance with the exception of bony prominence over the superolateral patella.  There was mild tenderness to touch of the patella but no evidence of redness, swelling, or heat of the left knee.  The ligaments were tight to stress testing in all directions without evidence of patella or ligament laxity.  The joint line was grossly tender medially and laterally.  Range of motion revealed extension to -10 degrees with pain at 35 degrees.  The examiner noted that the Veteran easily passively extended his knee from -10 degrees to 0 degrees with pain throughout.  The Veteran flexed his knee to 105 degrees with pain at 100 degrees.  The patella tracked normally without laxity but mild crepitus was noted on palpation of the patella with range of motion.  There was no additional weakness, fatigability, incoordination, additional restricted range of motion or functional impairment following repetitive testing against resistance times three.  The examiner diagnosed the Veteran with left knee injury with chondromalacia and patellofemoral degenerative joint disease based on the 2009 x-rays that showed patellofemoral spurring.  The examiner concluded that there was no evidence of knee instability on physical examination or given by the Veteran.        

At a videoconference hearing in May 2011, the Veteran testified that he had locking and instability of the knee.  He reported that he had giving way of the knee which occurred suddenly and at times with no warning.  He indicated that he sustained five to six falls in a year.  He testified that he was having a consultation soon to determine whether he needed surgery on the knee.  The Veteran indicated that he has fallen on occasion due to instability of the knee.  He denied falls from the knee since his last VA examination.  He reported swelling which can last for a week depending on how much activity he does.  The Veteran's friend testified that he witnessed the Veteran walking with difficulty over the years and he noted that the Veteran's knee had progressively worsened over the previous two years.  

A review of the Veteran's VA treatment records reflects that a December 2010 magnetic resonance imaging (MRI) revealed medial and lateral meniscal tears, minimal cartilage irregularities, and myxoid degeneration versus intrasubstance partial tear of the anterior cruciate ligament (ACL).  The Veteran reported a longstanding history of left knee pain in June 2011.  He indicated that the knee occasionally gives out with no warning.  The Veteran underwent a left knee arthroscopic partial medial meniscectomy and chondroplasty in February 2012.  

At a March 2014 VA examination, the Veteran reported flare-ups of pain and locking of his knee which results in the knee going out.  Range of motion testing revealed 0 degrees of extension with no evidence of painful motion and flexion to 140 degrees or greater with reports of pain at 120 degrees.  The examiner reported that there was no additional limitation of range of motion of the knee or lower leg following repetitive use testing but the Veteran was noted to have weakened movement, pain on movement, and disturbance of locomotion.  The examiner noted that the Veteran had tenderness or pain to palpation of the joint line or soft tissues.  Joint stability evaluation was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The veteran was noted to have undergone a meniscectomy in 2012 and had frequent episodes of joint locking, pain, and effusion.  The Veteran was noted to have pain throughout motion of the arc of the left knee and he ambulated with no assistive devices.  The examiner reported that there was no evidence of patellar subluxation.  The examiner indicated that the Veteran's knee impacted his employment in that he was unable to squat, kneel, or climb.  

The Veteran's left knee disability was initially rated as 10 percent disabling under Diagnostic Code 5260.  38 C.F.R. § 4.71.  Diagnostic Code 5260 pertains to limitation of flexion.  

As noted, in a July 2014 rating decision, the Veteran's left knee disability rating was increased to 20 percent under Diagnostic Codes 5010-5260.  38 C.F.R. § 4.71.  Diagnostic Code 5010 pertains to arthritis due to trauma.  

The Board notes that normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).     Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997);  Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

A.  Period prior to March 25, 2014

The Board will address whether a higher rating is warranted under any of the Diagnostic Codes relating to rating knee disabilities from Diagnostic Code 5256 through 5263.  38 C.F.R. § 4.71a (2014).

Diagnostic Code 5010 pertains to arthritis due to trauma and indicates that the disability should be rated under Diagnostic Code 5003 (degenerative arthritis) which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

The knee is a major joint.  38 C.F.R. § 4.45(f) (2014).

The x-ray evidence of record shows a diagnosis of arthritis of the left knee at the May 2009 VA examination when minimal patella spurring was found on x-ray.  However, in the absence of involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes, the Board finds that a rating of 20 percent, based on x-ray findings under Diagnostic Code 5003, is not warranted for the left knee.  

Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  A 10 percent rating is warranted when slight.  A 20 percent rating is warranted when moderate.  A 30 percent rating is warranted when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The evidence of record does not establish that the Veteran's left knee disability was manifested by recurrent subluxation at any time during the relevant time period.  With regard to lateral instability, the relevant examinations of record revealed no instability on examinations in 2009 or 2010.  Of note, the examination in 2014 similarly found no evidence of lateral instability.  Consequently, there is no evidence of lateral instability at any time during the relevant time period.  

Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a 0 percent rating; a 10 percent rating requires that extension be limited to 10 degrees; a 20 percent rating requires that extension be limited to 15 degrees; a 30 percent rating requires that extension is limited to 20 degrees; a 40 percent rating requires that extension be limited to 30 degrees; and a 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).   In this case, the Board finds that the evidence of record does not reflect evidence of any limitation of extension during the relevant appeal period.  The Veteran had extension of 0 degrees at the VA examination in May 2009 and -10 degrees of extension in March 2010, which does not warrant a compensable rating under Diagnostic Code 5261 for the left knee.  Consequently, the Board finds that the Veteran's left knee disability does not warrant any higher rating for limitation of extension.  As noted above, an increased rating in the absence of limitation of motion and with x-ray evidence of arthritis is also not warranted.

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).   In this case, there is evidence of some limitation of motion in flexion.  However, flexion was limited to no less than 105 degrees during the relevant appeal period at issue, which does not warrant a compensable rating under Diagnostic Code 5260 for the left knee.  Consequently, an increased rating is not warranted under Diagnostic Code 5260.  

The Board has considered the Veteran's complaints of pain causing functional loss in determining the rating, but finds that any additional loss caused by pain or other factors does not cause the disability to warrant a rating higher than the 10 percent rating already assigned for the left knee disability.  38 C.F.R. §§ 4.40, 4.45 (2014).  The VA examiners in 2009 and 2010 considered the point at which there was pain on range of motion and also reported whether there was additional pain with repetitions of motion.  Both examiners noted that there were no additional limitations following three repetitions of motion.  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's left knee disabilities are not manifested by any of the disabilities or symptoms associated with those diagnostic codes during the relevant time period at issue. 38 C.F.R. § 4.71a.  The Board acknowledges that the December 2010 MRI revealed minimal cartilage irregularities and the Veteran reported that his knee locks on occasion; however, this finding is not tantamount to dislocated semilunar cartilage to warrant a higher rating under Diagnostic Code 5258.  

In sum, the Veteran's left knee disability does not warrant a higher rating under any of the Diagnostic Codes pertaining to disabilities of the knee prior to March 25, 2014.  

B.  Period since March 25, 2014

As noted, the Veteran's disability rating was increased to 20 percent effective March 25, 2014, the date of his most recent VA examination.  The Appeals Management Center granted this rating based on dislocated semilunar cartilage  with frequent episodes of "locking," pain, and effusion into the joint pursuant to Diagnostic Code 5258.  38 C.F.R. § 4.71a.

The Board will now address whether a higher rating is warranted under any of the Diagnostic Codes relating to rating knee disabilities from Diagnostic Code 5256 through 5263.  38 C.F.R. § 4.71a.

As noted, the Veteran is receiving a 20 percent rating during the relevant time period at issue and as such a higher rating is not warranted under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  In order to obtain a rating in excess of 20 percent, there must be evidence of severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  The evidence of record does not establish that the Veteran's left knee disability was manifested by recurrent subluxation at any time during the relevant time period.  Joint stability tests were normal at the 2014 VA examination and there was no evidence of patellar subluxation.  Consequently, there is no evidence of severe subluxation or lateral instability.  

Diagnostic Code 5261 pertains to limitation of extension.  In order to obtain a rating in excess of 20 percent, there must be evidence of extension limited to at least 20 degrees.  38 C.F.R. § 4.71a.   In this case, the Board finds that the evidence of record does not reflect evidence of any limitation of extension during the relevant appeal period.   

Diagnostic Code 5260 pertains to limitation of flexion.  In order to obtain a rating in excess of 20 percent, there must be evidence of flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.   In this case, at the March 2014 VA examination, there was no evidence of limitation of motion in flexion.  Flexion was noted to be to 140 degrees or greater, which does not warrant a compensable rating under Diagnostic Code 5260 for the left knee.  Consequently, an increased rating is not warranted under Diagnostic Code 5260.  

The Board has considered the Veteran's complaints of pain causing functional loss in determining the rating, but finds that any additional loss caused by pain or other factors does not cause the disability to warrant a rating higher than the 20 percent rating already assigned for the left knee disability.  38 C.F.R. §§ 4.40, 4.45 (2014).  The VA examiner in 2014 considered the point at which there was pain on range of motion and also reported that there were no additional limitations following repetitive use testing.  

As noted, the Veteran was granted a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint pursuant to Diagnostic Code 5258.  This is the highest rating available under this Diagnostic Code.  38 C.F.R. § 4.71a.  Additionally, while the Veteran underwent an arthroscopic partial medial meniscectomy and chondroplasty, the highest rating available under Diagnostic Code 5259 (removal of symptomatic semilunar cartilage) is a 10 percent rating.  38 C.F.R. § 4.71a.  Consequently, higher ratings are not warranted under these diagnostic codes.  A separate rating is not warranted since the Board is precluded from rating the same symptoms under different diagnostic codes.

Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's left knee disabilities are not manifested by any of the disabilities or symptoms associated with those diagnostic codes during the relevant time period at issue.  38 C.F.R. § 4.71a.  

In sum, the Veteran's left knee disability does not warrant a higher rating under any of the Diagnostic Codes pertaining to disabilities of the knee since March 25, 2014.

C.  Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2014).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

The Board finds that referral is not warranted in this case.  The evidence of record does not reflect that the Veteran's service-connected left knee disability is not adequately contemplated by the available schedular ratings or that the disability presents an exceptional or unusual picture with such related factors as marked interfere with the Veteran's employment or frequent periods of hospitalization.  Higher schedular ratings are assigned for greater limitation of flexion and extension, which have not been demonstrated.  Higher ratings for recurrent subluxation or lateral instability are also assignable under the schedule, but the Veteran's knee disability has not resulted in such.  None of the examiners of record have indicated that the Veteran's service-connected left knee disability markedly interfered with his employment.  The Board acknowledges that the VA examiners reported that the left knee resulted in some limitations with regard to the Veteran's employment duties.  However, none of the examiners of record concluded that the left knee disability resulted in marked interference with employment.  Moreover, the service-connected left knee disability has not required frequent periods of hospitalization.  The Board concludes that the manifestations of the Veteran's left knee disability are not exceptional and the schedular evaluations inadequate.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for a lumbar spine disability as secondary to a service-connected left knee disability is granted.  

Entitlement to an increased rating for a left knee disability rated as 10 percent disabling prior to March 25, 2014, and as 20 percent disabling since March 25, 2014, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


